Citation Nr: 1543688	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The most probative medical evidence shows that the Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  A chronic tinnitus disability was not shown in service, and the most probative evidence fails to link the current disability to service.  

3.  The preponderance of the evidence indicates that the Veteran's current left ankle disorder was not present in service or for many decades thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service, including as due to an in-service ankle sprain.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for left ankle injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In an April 2011 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claims for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.   

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, photographs, and the statements of the Veteran, his wife, and his representative.  

The Board notes that, in November 2012, the Veteran reported that he has not had any private treatment for his conditions.  See November 2012 Report of General Information (VA Form 21-0820).  However, at his Board hearing, the Veteran testified that he received private treatment in about 1972 for his ankle.  See July 2015 Transcript of Hearing at 10.  The Veteran testified further that he had no idea if the records would still be available, but added that the physician has passed away.  Id.  As the Veteran has not requested that VA obtain these records or adequately identified the physician, the Board finds that VA is under no duty to attempt to obtain the records.

The Veteran was afforded VA examinations in January 2012.  The Board finds the examination reports to be adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination and testing,  performed audiograms, and provided reasoned rationales for the opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's in-service noise exposure.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran and his wife testified to the onset and symptoms of his hearing loss, tinnitus, and left ankle injury.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  SERVICE CONNECTION

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He states that he is unsure of the cause of his hearing loss, but thinks it could be due to weapons fire during service.  See May 2011 Statement in Support of Claim (VA Form 21-4138).  Alternatively, he contends that his hearing loss and tinnitus may be due to jet engine noise to which he was exposed in-service in connection with his personnel duties.  See November 2012 VA Form 9; see also July 2015 Transcript of Hearing at 13-15.  The Veteran's DD 214 lists his specialty as personnel specialist. 

The Veteran is also seeking service connection for left ankle injury.  As discussed below, the record substantiates that the Veteran suffered a sprain of his left ankle in service.  The Veteran states that his ankle has bothered him on and off since service, but has gotten worse with age.  See May 2011 Statement in Support of Claim (VA Form 21-4138); see also November 2012 Report of General Information (VA Form 21-0820). 

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including sensorineural hearing loss, tinnitus, and arthritis can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as sensorineural hearing loss, tinnitus, and arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Hearing Loss 

On his January 1967 induction Report of Medical History, the Veteran checked that he did not have hearing loss.  Audiometric testing conducted revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
-5(10)
0(10)
0(10)
0(10)
0(5)
  
(Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart above.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.)  See January 1967 Report of Medical Examination.

There are no complaints of hearing loss or tinnitus documented on the Veteran's September 1969 separation Report of Medical Examination.  The Veteran's audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Veteran also denied hearing loss on his September 1969 Report of Medical History.  The Veteran certified in November 1969 that there had been no change in his medical condition since his last separation examination.  See November 1969 Statement of Medical Condition (DA Form 3082-R).

VA records from March 2001 to January 2012 are negative for complaints of hearing loss.

The Veteran was afforded a VA examination in January 2012.  The Veteran's audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
10
20
15
25
30 

The Veteran's Maryland CNC Test scores were 98 percent for the right ear and 100 percent for the left ear.  Acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were all normal.  The examiner found that the Veteran's right ear had normal hearing, but the left ear exhibited sensorineural hearing loss.

After conducting a thorough review of the Veteran's claims file and audiometric testing, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his military service.  The examiner explained that the Veteran's hearing at enlistment and discharge was normal, with no significant shift in hearing from enlistment to discharge.  It was the examiner's opinion that the Veteran's hearing was not affected by his military noise exposure.     

At his July 2015 Board hearing, the Veteran testified that a possible cause of his hearing loss could be his in-service exposure to noise from jet engines.  See July 2015 Transcript of Hearing at 14-15.  The Veteran explained that he was in charge of port calls in Okinawa.  Approximately once or twice a week he went to the airport and was around running jets without hearing protection.  Id. at 14.  The Veteran testified that he was not in a war zone and was not exposed to helicopter noise.  Id. at 15.  The Veteran also testified that "maybe" his hearing has gotten "a little" worse since the January 2012 VA examination.  Id. at 18.  The Veteran's wife testified that she talks loudly to the Veteran and has to repeat herself when talking to him.  Id. at 16-17.  

Analysis

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In the present case, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The January 2012 audiometric testing does not reveal the auditory threshold to be 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or the auditory threshold to be 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  In addition, his speech recognition scores were more than 94 percent.  Therefore, the Board finds that the Veteran does not have a current hearing disability for VA purposes.  38 C.F.R. § 3.385 (2015).  In so finding, the Board notes that while the Veteran speculated at the Board hearing that his hearing might have worsened since the VA examination, his testimony does not constitute competent evidence of a hearing loss for VA purposes as hearing loss for VA purposes must be diagnosed by the  administration of certain tests by an audiologist.  Moreover, the medical evidence shows that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  

The credible evidence contemporaneous to service shows that the Veteran did not have a hearing impairment in service.  The Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss prior to the January 2012 VA examination, more than 40 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  This 40-year gap without treatment tends to render any theory of entitlement based on continuity of symptomatology not credible.  

The Board finds the opinion of the January 2012 VA examiner to be highly probative to the question at hand.  Although the Veteran does not have hearing loss for VA purposes, the examiner found that the Veteran does exhibit sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by his military noise exposure.  Her rationale was that the Veteran's hearing at enlistment and discharge were normal, with no significant shift in hearing from enlistment to discharge.  The examiner based her opinion on a very thorough review of the Veteran's entire claims file and evaluation of the Veteran, and included an adequate rationale for the opinion expressed.  

The Board acknowledges the Veteran and his wife have asserted that the Veteran has hearing loss that may be due to the Veteran's service.  The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific hypothetical issue in this case, i.e., whether the Veteran's hearing loss constituted a chronic disability that manifested during service or within one year of November 1969 or is otherwise etiologically related to service, is a question that falls outside the realm of common knowledge of a lay person, as it involves a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran does not have a current hearing disability for VA purposes, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  Therefore, service connection for hearing loss is not warranted.

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Tinnitus

Service treatment records are negative for any complaints, diagnoses, or treatment of tinnitus.  There also is no record evidence of complaints or treatment regarding tinnitus within one year of the Veteran's discharge from service.  

VA records from March 2001 to January 2012 are negative for complaints of tinnitus.

At his January 2012 VA examination, the Veteran reported his tinnitus began about 40 years ago, but was unsure as to the cause.  The examiner opined that the Veteran's tinnitus was less likely than not related to his time in the service.  The examiner based her opinion on the facts that the Veteran had normal hearing at enlistment and at discharge, with no significant shift in hearing from enlistment to discharge; there was no documented complaint of tinnitus in the claims file; and there was no specific causal event or date of onset. 

At his July 2015 Board hearing, the Veteran testified that he has had a low, low frequency ringing in his ears since he got out of the service.  See July 2015 Transcript of Hearing at 14.  The Veteran cited his in-service exposure to jet engine noise, as described above, as a possible cause of his tinnitus.  Id. at 13-14.  

Analysis

The Board finds that, considering the collective evidence of record in light of the governing legal authority, the claim for service connection for tinnitus must be denied.

The Board acknowledges that the Veteran has reported experiencing a ringing in his ears since his active duty service.  A lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Board does not find the Veteran's current assertions as to experiencing tinnitus since service persuasive.  

The evidence contemporaneous to service shows that the Veteran did not experience hearing loss in service or complain of tinnitus.  The Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with tinnitus prior to the January 2012 VA examination, more than 40 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This 40-year gap without treatment tends to render any theory of entitlement based on continuity of symptomatology not credible.  Also, at the January 2012 VA examination, the Veteran indicated that he was unsure of the cause of his tinnitus but at the hearing, he claimed that in-service jet engine noise possibly caused his tinnitus.  Thus, the Veteran's opinion on the etiology of his tinnitus is based on speculation, which cannot support a basis for service connection of a disability.  See 38 C.F.R. § 3.102 (2015).  The Board finds that the medical opinion outweighs the lay opinion.  The Board finds the opinion of the January 2012 VA examiner to be highly probative to the question at hand.  In finding that the Veteran's tinnitus was less likely than not related to his time in the service, she based her opinion on the facts that the Veteran had normal hearing at enlistment and at discharge, with no significant shift in hearing from enlistment to discharge; there was no documented complaint of tinnitus in the claims file; and there was no specific causal event or date of onset.  The examiner based her opinion on a very thorough review of the Veteran's entire claims file and evaluation of the Veteran, and included an adequate rationale for the opinion expressed.  While the Veteran now contends that he has had ringing in his ears ever since service, the VA examiner essentially found that the science did not support this contention.  The VA examiner has medical expertise in evaluating ear disorders and so the VA examiner's opinion has significantly more probative value than the lay opinion of the Veteran however sincere in his belief that he is entitled to service connection.  

For the reasons set forth above, the Board finds the January 2012 opinion by the VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the onset and etiology of his tinnitus.  As such, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that the Veteran's tinnitus did not have its onset in service or within one year of his discharge, and is not otherwise related to in-service noise exposure.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus and it must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Left Ankle Injury

Service treatment records show that, in March 1968, the Veteran complained of an injury to his left ankle that occurred while wrestling.  There was a large effusion over the lateral malleolus.  An x-ray of the left ankle was "negative."  The diagnosis in April 1968 was sprained left ankle.  The Veteran returned to full duty in mid-April 1968.  

The Veteran's September 1969 separation Report of Medical Examination does not note the Veteran's left ankle as abnormal.  There is, however, a notation on the Veteran's September 1969 separation Report of Medical History of a foot sprain in 1967 with occasional mild pain and "OK."  The Veteran certified on November 19, 1969 that there had been no change in his medical condition since his last separation examination.  See November 1969 Statement of Medical Condition (DA Form 3082-R).

A February 2010 VA preventative care record shows the Veteran complained of ankle pain for two days and ongoing knee pain.  However, the Veteran was not seeking care for his ankle at that time.  
 
In a May 2011 statement, the Veteran's wife states that she has been married to the Veteran for 40 years and has witnessed the Veteran having problems with his ankle for a long time.  She relates that he has sprained his ankle many times.  She has noticed that his ankle is shaped differently as the years have gone by.  She notes further that the Veteran suffers with his ankle quite often since he jumps in and out of his truck.  See May 2011 Statement in Support of Claim (VA Form 21-4138).  

At his January 2012 VA examination, the Veteran reported that he had sprains off and on for years.  He complained that his ankle feels lose.  On examination, the ankle had full range of motion without pain, including after repetitive-use testing.  There was no localized tenderness or pain on palpation.  X-rays of the left ankle showed minimal deformity at the medial surface of the distal end of the tibia, most likely related to old trauma.  A small 5 x 3 millimeter size bone fragment was adjacent to the tip of the medial malleolus, which was also believed to be secondary to old trauma.  There was no other significant abnormality.  

After a thorough examination of the Veteran, the examiner determined that the Veteran's ankle examination was normal.  He opined that the Veteran's claimed left ankle condition was less likely as not caused by any in-service injury.  The examiner explained that the Veteran had one minor sprain in service, without any medical evidence of a continuing problem.  His rationale was that the Veteran had a mild lateral sprain in March 1968 with a normal x-ray.  The discharge physical was negative.  While the Veteran's current x-rays showed medial deformities, the examiner determined that these injuries had to have occurred post-military.  The examiner opined that the old injury documented by x-ray was not consistent with the sprain noted in the military.  The examiner found that the joint was normal.  After a thorough review of the Veteran's claims file, including VA treatment records since 2001, the examiner determined that no medical records indicate a chronic problem.  

A July 2012 VA treatment record shows the Veteran presented with three weeks of ankle pain with swelling of the ankle and foot.  On examination, there was no erythema or ecchymosis.  There was very minor swelling over the lateral malleolus.  The range of motion was 15 degrees dorsiflexion (normal is 20 degrees) and 40 degrees plantar flexion (normal is 45 degrees).  There was no pain with active or passive movement.  June 2012 x-rays showed a bony protuberance along the medial aspect of the medial malleolus, which was likely sequela of previous healed trauma.  The small ossicle-like bone fragment seen between the medial malleolus and the medial aspect of the talus remained unchanged since the previous exam.  There was no new fracture or dislocation.  There were degenerative changes of the ankle joint with some narrowing.  The provider did not render a specific diagnosis; however, she added ankle arthralgia to the Veteran's problem list.  Arthralgia is defined as "pain in a joint."  See Dorland's Illustrated Medical Dictionary 150 (32nd ed. 2012).  

At his July 2015 Board hearing, the Veteran testified that he drives truck.  Once or twice a month as he steps out of the truck his ankle just automatically sprains.  He has pain at the level of 4/10 all of the time.  See July 2015 Transcript of Hearing at 5-6.  The first time he sought medical treatment after service for the ankle was probably about 1972.  Id. at 10.  No doctor told the Veteran that anything is wrong with his ankle.  His left ankle is bigger than the right.  Id. at 7.  He cannot stand for long periods of time and has to wear orthopedic shoes.  Id. at 9.  

Analysis

The Veteran's in-service sprain of his left ankle is substantiated by the record.  However, the preponderance of the evidence indicates that the Veteran's current ankle disorder was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his in-service ankle sprain.
  
As noted above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

At the January 2012 VA examination, the examiner determined that the Veteran had a normal ankle examination and recognized x-ray evidence of medial deformities of the ankle.  June 2012 x-rays showed degenerative changes of the ankle joint with some narrowing that were not present on the January 2012 x-rays.  

Although the Veteran has a diagnosed ankle disorder, the Board finds that the most probative evidence supports the conclusion that the Veteran's current ankle disorder is not etiologically related to his in-service ankle sprain.  The first documented complaint of ankle pain is not until February 2010, more than 40 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board also finds the opinion of the January 2012 VA examiner to be highly probative to the question at hand.  In opining that the Veteran's claimed left ankle condition was less likely as not caused by any in-service injury, the examiner explained that the Veteran had one minor sprain in service, without any medical evidence of a continuing problem.  His rationale was that the Veteran had a mild lateral sprain in March 1968 with a normal x-ray and discharge physical.  While the Veteran's current x-rays show medial deformities, the examiner determined that these injuries had to have occurred post-military.  He explained that the old injury documented by x-ray is not consistent with the sprain noted in the military.  The examiner based his opinions on a very thorough review of the Veteran's entire claims file and evaluation of the Veteran, and included an adequate rationale for the opinions expressed.  Moreover, the Board does not find that the subsequent finding of degenerative changes of the ankle joint warrants any reconsideration of the opinion rendered as an underlying premise of the examiner's opinion is essentially that the Veteran's in-service ankle sprain resolved and that given the nature of the in-service injury, the sprain did not leave chronic residuals.  The Board recognizes that the Veteran claims that he was treated in 1972 for problems but this is three years after his discharge from service with a gap of decades before additional treatment is shown and so does not tend to show "medical evidence of a continuing problem."

The Board acknowledges that the Veteran and his wife have asserted that he has had intermittent ankle sprains since service that they attribute to the in-service sprain.  The Board acknowledges the Veteran and his wife are competent to describe symptoms of an ankle sprain to the extent the symptoms come to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a "lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited").  They are not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of an ankle sprain.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, an ankle sprain can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  The specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran and his spouse are not competent to diagnose the onset or etiology of his post-service intermittent ankle sprains.

For the reasons set forth above, the Board finds the January 2012 opinion by the VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the lay contentions of the Veteran and his wife regarding the onset and etiology of his post-service intermittent ankle sprains.  The Board also emphasizes the absence of a positive nexus opinion.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that the Veteran's present left ankle disorder was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his in-service ankle sprain.  Accordingly, service connection for left ankle injury is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left ankle injury is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


